Citation Nr: 0948674	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to an effective date earlier than June 19, 
2002, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  At one point the claim files were 
transferred to the RO in Muskogee, Oklahoma in the aftermath 
of Hurricane Katrina, but the claims files were transferred 
back to the New Orleans RO in April 2005.  

The Veteran testified at a Board hearing held at the New 
Orleans RO in July 2003.  The Board remanded this case in 
March 2004 and July 2007.

As noted in the July 2007 remand, although the Veteran was 
issued a statement of the case in July 2006 addressing his 
disagreement with the effective date assigned the award of a 
40 percent evaluation for hearing loss, there is no 
indication that the Veteran thereafter sought appellate 
review of that issue.

The issue of an earlier effective date for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In August 2002, the Veteran's average pure tone decibel 
loss in the right ear was 64 and in the left ear was 60, with 
speech recognition ability of 92 percent in both ears. 

2.  In April 2004, the Veteran's average pure tone decibel 
loss in the right ear was 66 and in the left ear was 61, with 
speech recognition ability of 54 percent in the right ear and 
56 percent in the left ear. 

3.  Chronic right ankle disability was not present in 
service; right ankle disability did not originate in service 
or until many years after service, and is not otherwise 
etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (2009). 

2.  Right ankle disability was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in July 2002 and August 2007 
correspondences; the latter provided notice as to the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for the ankle disorder.  
The correspondences collectively advised the Veteran 
concerning the elements necessary to substantiate a service 
connection claim, as well as for an increased rating claim.  
The claims were last readjudicated in a May 2009 supplemental 
statement of the case, thereby curing any deficiency in the 
timing of notice in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to secure, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that the July 2007 
remand requested that the RO request the Veteran to identify 
the sources who treated him for an April 1991 right ankle 
fracture, and to request that he authorize VA to obtain 
records from those sources, as well as from a Dr. Po.  The RO 
requested the above from the Veteran in an August 2007 
correspondence, but the Veteran did not provide the 
information or authorizations.  Given the Veteran's failure 
to cooperate in this regard, the Board finds that VA's duty 
to assist him in obtaining outstanding records has been 
fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

The record shows the Veteran was afforded VA examinations in 
August 2002 and April 2004 as to his bilateral hearing loss.  
The Board has reviewed the examination reports and finds that 
they are adequate.  The Veteran was examined by VA in April 
2004 and March 2009 with respect to his right ankle 
disability.  The Board has reviewed the March 2009 
examination report in particular and finds that it provides 
the necessary findings, opinions and rationales to fairly 
adjudicate the claim.  The Board notes that the 
representative argues that the RO did not comply with the 
July 2007 remand instructions to afford the Veteran a VA 
examination of his right ankle.  The representative 
apparently missed the report of the March 2009 VA examination 
in his review of the file, as well as the thorough discussion 
of that examination report in the May 2009 supplemental 
statement of the case.  His contention is clearly without 
merit.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart, 21 Vet. 
App. at 509-10.

Factual background

Service connection for bilateral hearing loss was granted in 
July 1973; the disorder was evaluated as noncompensably 
disabling.  The evaluation was increased to 40 percent in 
June 2004, effective June 19, 2002.

VA treatment records for July 2001 to January 2009 show that 
the Veteran was audiologically evaluated in August 2002.  At 
that time, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
80
75
LEFT
35
50
80
75

The average puretone decibel loss was 64 in the right ear, 
and 60 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.  The remainder of the treatment 
records show that he uses hearing aids.

On an August 2002 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
80
85
LEFT
30
45
85
80

The average puretone decibel loss in the right ear was 64, 
and in the left ear was 60.  Speech audiometry revealed 
speech recognition ability of 92 percent in each ear.  The 
Veteran reported experiencing difficulty understanding 
conversations because of his hearing loss, especially with 
competing background noise.

On an April 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
80
80
LEFT
40
50
80
75

The average puretone decibel loss in the right ear was 66 and 
in the left ear was 61.  Speech audiometry revealed speech 
recognition ability of 54 percent in the right ear and of 56 
percent in the left ear.  The Veteran reported that he used 
hearing aids in both ears, and that he had the most 
difficulty hearing when the speaker was not looking at him.

On file are records from the Social Security Administration 
(SSA) which show that the Veteran is considered disabled by 
that agency on account of degenerative disc disease and 
arthritis; the SSA's decision does not reference hearing 
loss.  The SSA records note that he has not worked 
substantially gainful employment since 2000.

The Veteran contends that he is entitled to a higher rating 
for hearing loss because he has trouble hearing and requires 
the use of hearing aids.  On a VA Form 21-8940 dated in 
September 2006, he indicated that he was prevented from 
securing or following any substantially gainful employment 
because of his hearing loss.  During his July 2003 Board 
hearing, the Veteran testified that he was issued hearing 
aids and that he has to read lips.  He also testified as to 
the types of augmentative equipment he installed around the 
house to compensate for his hearing deficiency, and his 
spouse testified as to his hearing problems.

Analysis

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 2002 VA clinical evaluation 
yields a numerical category designation of III for the right 
ear (between 58 and 65 percent average pure tone decibel 
hearing loss, with between 84 and 90 percent of speech 
discrimination), and IV for the left ear (between 58 and 65 
percent average pure tone decibel hearing loss, and between 
76 and 82 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
August 2002 VA examination yields a numerical category 
designation of II for both the right and the left ears 
(between 58 and 65 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination)).  Entering the category designations for 
both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
April 2004 VA examination yields a numerical category 
designation of VIII for the right ear (between 66 and 73 
percent average pure tone decibel hearing loss, with between 
52 and 58 percent of speech discrimination), and VII for the 
left ear (between 58 and 65 percent average pure tone decibel 
hearing loss, with between 52 and 58 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 40 percent, under Diagnostic Code 6100.

The RO resolved reasonable doubt in the Veteran's favor in 
determining that the overall disability picture for the 
Veteran's hearing loss was 40 percent, and had been since he 
filed his claim in June 2002, despite two evaluations in 
August 2002 which showed a markedly less severe degree of 
impairment.  In any event, the evidence clearly shows that at 
no point did the evidence demonstrate that the Veteran's 
hearing loss met the criteria for an evaluation in excess of 
40 percent.  Accordingly, the Board must conclude that an 
evaluation in excess of 40 percent for bilateral hearing loss 
is not warranted under the schedular criteria.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran apparently has not been employed 
for a number of years.  On his VA Form 21-8940, he attributed 
this status to his hearing loss.  Notably, however, he has 
not once explained how his hearing loss interfered with his 
past employment, or with his current employability.  He in 
fact has not mentioned his hearing loss in that regard except 
for the one reference on the VA Form 21-8940.  His hearing 
loss clearly played no role in the SSA's determination that 
he was disabled, as the SSA did not even acknowledge hearing 
loss as one of his disabilities.  The Veteran did not report 
to any of his examiners that his hearing loss interfered with 
employment or employability.  Based on the above, the Board 
finds that evidence does not even remotely suggest marked 
interference with employment.

The Veteran also contends that his hearing loss diminished 
his ability to hear, relegating him to reading lips and using 
augmentative devices at home.  The Board finds that the 
schedular criteria, which are based on the level of auditory 
acuity, encompass the above factors.  The examiners did note 
the Veteran's account of how the hearing loss affects him, 
but did not indicate that the hearing loss disability in the 
veteran was at all unusual.

In addition, there is no evidence that the hearing loss has 
necessitated frequent periods of hospitalization.  Nor is 
there evidence that the manifestations of the disability are 
unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board has reviewed the evidence on file, and the VA 
examinations in particular, to determine if the Veteran was 
entitled to a rating higher than 40 percent during any 
discrete period involved in this appeal.  The examinations 
clearly show he did not meet the criteria for a higher 
evaluation, and none of the other evidence even remotely 
suggested the contrary.  The Board accordingly finds, for the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period from the claim, that a rating higher than 40 percent 
rating is not warranted for any time since the claim in this 
case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court, in the context of a claim for an earlier effective 
date for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
held that request for a TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to a TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  

As noted, Rice involved a situation where a TDIU had already 
been granted.  In the instant case, entitlement to a TDIU is 
not in effect, and in fact was denied in an unappealed 
February 2007 rating decision (in response to the VA Form 21-
8940 filed by the Veteran, which is the only document on 
which the Veteran suggested his hearing loss rendered him 
unemployable).  Given that the RO did address the raised 
claim for a TDIU based on hearing loss disability, and as the 
Veteran did not pursue the matter after the February 2007 
denial, the Board finds that no further consideration is 
required with respect to a TDIU.

II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service incurrence of 
arthritis during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112,; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Factual background

The service treatment records show that in March 1966, the 
Veteran reported turning his right ankle; X-ray studies of 
the ankle were negative for any fracture or other 
abnormality, and the Veteran was diagnosed as having a right 
ankle sprain.  At his examination for discharge, the veteran 
reported having had a history of foot trouble; the report did 
not identify any complaints or findings pertaining to the 
right ankle.

Service personnel records show that the Veteran served as a 
squad leader in Vietnam, with training as a machine gunner.  
He was awarded the Bronze Star Medal and participated in one 
named campaign.  

The report of a July 1973 VA general medical examination 
noted no complaints referring to the right ankle.  
Examination of the musculoskeletal system was negative for 
any orthopedic pathology.

VA treatment records for November 1995 to January 2009 show 
that in June 1998, the Veteran reported a history of a right 
ankle fracture, status post open reduction and internal 
fixation surgery.  In February 2002 he reported experiencing 
intermittent right ankle pain.  In May 2002, during an Agent 
Orange protocol examination, he reported a history of 
fracturing the right ankle 1991, with consequent surgery.  
Physical examination showed limitation of ankle motion.  

On file is a June 2001 examination report by Robert Po, M.D., 
prepared in connection with the Veteran's application for 
disability benefits from the SSA.  Dr. Po indicated that he 
saw the Veteran in June 1993 for foot problems after an 
accident in April 1991 involving a fall from a stepladder and 
injury to the right heel.  Dr. Po explained that the Veteran 
developed a fracture of the ankle and underwent open 
reduction with screw fixation.  He explained that since that 
time, the Veteran had experienced limited ankle motion and 
swelling.

The Veteran was examined by VA in April 2004.  He reported 
experiencing two right ankle sprains in service, and a post-
service ankle fracture in 1990 or 1991.  X-ray studies showed 
traumatic arthritis.  The examiner did not address the 
etiology of the ankle findings.  

In a July 2004 addendum, the examiner reported the Veteran's 
current complaints and noted the current right ankle 
findings.  Without explanation, the examiner concluded that 
the current right ankle disorder was related to the right 
ankle sprain in service.  In a further addendum of October 
2004, the examiner acknowledged the service sprain and post-
service fracture, and without explanation concluded that the 
current degenerative joint disease was related to both 
incidents.

At an April 2004 psychological examination, the Veteran 
denied intense combat, and said he only "saw a little fire 
and a few mortars a couple of times."

The Veteran attended a second VA examination in March 2009.  
He reported twisting the right ankle on one occasion in 
service, then respraining it playing sports the same year.  
He indicated that he was told he had a hairline fracture.  He 
explained that in 1991, he fell off a ladder and was treated 
for a sprain and fracture for which he underwent surgery.  He 
explained that he now had arthritis and limited motion.  
Following examination of the Veteran, the examiner concluded 
that the current right ankle disorder was unrelated to 
service, including to any right ankle sprains.  He explained 
that the Veteran did not have a chronic ankle disorder from 
the sprains in service, and that the findings on X-ray 
studies were consistent with changes expected from the post-
service injury.
 
In statements on file, the Veteran contends that he sprained 
and fractured the ankle in service.  He maintains that he was 
told the March 1966 X-ray studies showed a hairline fracture.  
He argues that both service injuries led to weakness and pain 
in the ankle.  At one point he claimed he was in combat, 
although he does not contend that he injured the ankle in 
combat.

Analysis

The Board initially notes that although the Veteran contends 
he was involved in some type of combat in Vietnam, neither 
his service records nor his service treatment records support 
his contention.  In any event, the service treatment records 
document a sprain in March 1966 (months before he served in 
Vietnam starting in November 1966), and the Veteran does not 
contend that the second ankle injury he purportedly sustained 
later that year was in combat; he contends it was sprained 
during sports.  As to his contention that he was told that he 
had a hairline fracture of the ankle, although he is arguably 
competent to report what a physician purportedly told him in 
that regard, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the probative value of his recollection is 
greatly outweighed by that of the actual service X-ray 
report, which shows no evidence of a fracture or other 
abnormality.

The service treatment records document one episode of an 
ankle sprain, with no further recurrence.  Even if the 
Veteran experienced another ankle sprain as claimed, the 
service treatment records still do not show a chronic 
disorder; his service discharge examination is negative for 
any complaints or findings pertaining to the ankle.  

Following service, the Veteran attended a VA examination in 
July 1973, which included a review of his musculoskeletal 
system; no right ankle complaints or findings were noted.  
There is otherwise no post-service evidence of right ankle 
problems until the April 1991 incident in which he fractured 
the ankle in a fall.  The Board notes that the Veteran has 
refused to authorize VA to obtain records pertaining to that 
incident.  The Board also finds it noteworthy that Dr. Po 
made no reference to service ankle injuries, or to any report 
of ankle problems prior to the April 1991 incident.  The same 
is true with respect to the right ankle complaints the 
Veteran reported to VA clinicians prior to his filing of the 
instant claim for service connection.

In short, there is no post-service evidence of right ankle 
disability until April 1991, when the Veteran fractured the 
ankle serious enough to require surgery.

In support of the Veteran's claim is the opinion of the 
examiner who conducted the April 2004 evaluation.  Notably, 
however, he provided no explanation for his opinion that the 
current right ankle disorder was related to service, or that 
the arthritis was partially related to service (after 
acknowledging that the April 1991 fracture perhaps was 
responsible for some of the arthritis).  

In contrast, the March 2009 examiner reviewed the entire 
record, including the opinions of the April 2004 examiner and 
the history of the April 1991 fracture.  The examiner noted 
the absence of a chronic ankle disorder in service, and 
explained that the X-ray studies he reviewed were consistent 
with the post-service injury, as opposed to the in-service 
sprains.  The Board finds that his opinion is not only based 
on a comprehensive review of all the evidence, but is better 
supported by the record than the opinions of the April 2004 
examiner.  In this regard the Board points out that X-ray 
studies in service did not suggest the presence of any 
abnormalities, and that the Veteran's right ankle complaints 
resolved without further mention in the service treatment 
records after March 1966.  Nor were there any right ankle 
complaints or findings noted during the July 1973 VA 
examination.  Although the Veteran has suggested that his 
right ankle complaints continued after service, something he 
is competent to relate, Dr. Po's statement suggests that the 
Veteran did not report such a lengthy pre-April 1991 course 
of complaints, undermining the Veteran's credibility as to 
continuity of symptomatology.  Lastly, the March 2009 
examiner based his opinion in part on current X-ray findings 
he believed suggested the current disorder was more likely a 
residual of the post-service injury.  

In short, the Board finds that the March 2009 examiner's 
opinion is better supported by the record than the opinions 
of the April 2004 examiner.  The Board therefore accords 
greater evidentiary weight to the March 2009 opinion.  As to 
the opinion of the Veteran himself, the Board points out that 
determining whether a current right ankle disorder such as 
arthritis is due to sprains in service rather than post-
service injury is a matter falling squarely within the realm 
of medical expertise.  Compare Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).  As a layperson, the Veteran 
is not competent to offer an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, a chronic right ankle disorder was not present in 
service, there is no competent and credible evidence of right 
ankle disability until decades after service, and the 
preponderance of the evidence establishes that the current 
right ankle disability is not etiologically related to 
service.  Service connection for right ankle disability 
therefore is denied.  38 C.F.R. § 3.102 (2009).



ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to service connection for right ankle disability 
is denied.



REMAND

The Veteran contends that he is entitled to an earlier 
effective date for the award of service connection for 
tinnitus.  He believes he is entitled to the same effective 
date as that assigned his bilateral hearing loss, service 
connection for which was granted in a July 1973 rating 
decision.

The record shows that the same July 1973 decision which 
granted service connection for hearing loss also denied 
service connection for tinnitus.  The next month the Veteran 
was provided with notice of the rating decision as well as of 
his appellate right with respect thereto.  Thereafter, no 
further communication was received from the Veteran or any 
representative until June 19, 2002.  On that date the Veteran 
filed a claim for increased rating for his hearing loss; he 
did not mention tinnitus, but the RO apparently liberally 
construed that communication as constituting for that 
disorder.

In the July 2007 remand, the Board noted that the Veteran had 
not been provided with notice specific to the earlier 
effective date claim.  The Board instructed the RO to issue 
the Veteran a letter which advised him that an earlier 
effective date may be established by showing that the 
claimant had previously filed a claim to reopen; and which 
advised him as to how to substantiate his assertion that the 
effective date should be April 13, 1973 (the date of his 
original claim of service connection for tinnitus).

The record shows that the RO thereafter issued the Veteran a 
correspondence in August 2007 which only provided generic 
notice concerning establishing an earlier effective date.  
The correspondence did not provide notice as to either of the 
two considerations noted in the Board's July 2007 remand.  
For this reason, the Board must regrettably remand the 
tinnitus claim.

The Board notes in passing that there are several potential 
avenues for establishing an effective date earlier than June 
19, 2002 for the grant of service connection for tinnitus.  
For example, the Veteran could attempt to establish that the 
July 1973 rating decision was clearly and unmistakably in 
error in denying service connection for tinnitus; to 
establish that the July 1973 rating decision never became 
final as to the tinnitus issue; to establish that new and 
material evidence was submitted within one year of notice of 
the July 1973 rating decision which was not then made the 
subject of a supplemental rating decision; or to establish 
that a claim (formal or informal) seeking service connection 
for tinnitus was filed between the date of notice of the July 
1973 rating decision and June 19, 2002.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim remaining on appeal.  The 
explanation should specifically inform 
the veteran that an earlier effective 
date may be established by showing that 
the claimant had previously filed an 
informal claim to reopen, and should also 
inform the veteran of how to substantiate 
the assertion that the effective date 
should be April 13,1973 (the date he 
filed his original service connection 
claim for tinnitus). 

2.  The RO should then readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


